DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          STEVEN KENNETH KAISER,
                                 Appellant,

                                         v.

                              STATE OF FLORIDA,
                                   Appellee.

                                  No. 4D20-2265

                                [August 11, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St. Lucie
County; Robert E. Belanger, Judge; L.T. Case No. 562016CF002712A.

   Carey Haughwout, Public Defender, and L.K.S. Fagan, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear, Senior
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Steven Kaiser appeals a final judgment revoking his probation. He argues the
circuit court committed reversible error by sentencing him to a term of
imprisonment, rather than modifying or continuing his probation in accordance
with section 948.06(2)(f)1.c., Florida Statutes (2019). We affirm.

   A violation of probation affidavit was filed alleging Kaiser violated two
conditions of his probation. The first violation alleged that Kaiser failed “to live
and remain at liberty without violating any law.” The second alleged that Kaiser
“us[ed] intoxicants to excess or possessing any drugs or narcotics, unless
prescribed by a physician.”

   The probation officer’s violation report states that when she was packaging
Kaiser’s urine sample, Kaiser admitted to using methamphetamine. And in his
“Positive Drug Usage Statement,” Kaiser wrote in the comments that he “smoked
a pipe or tube and regret[ed] it.”

   Kaiser subsequently pled guilty to the two probation violations. When he did
so, he pled guilty to violating the law. He also pled guilty to “possession of a drug
or narcotic not prescribed by a physician, to-wit: Methamphetamine.” He does
not challenge his plea. Only the ramifications.

   Kaiser argues the court was required to modify or continue his probation
instead of revoking it because, he argues, he satisfied all four conditions of
section 948.06(2)(f)1., Florida Statutes (2019). 1 He argues his probation was
revoked for what the statute defines as a low-risk violation. Specifically, a
“positive drug or alcohol test result.” § 948.06(9)(b)1., Fla. Stat. (2019).

    But Kaiser’s probation was not revoked for a “positive drug or alcohol test
result.” Id. (emphasis added). While a test result led to the filing of the violation
of probation affidavit, it is the guilty plea to the two violations, including that he
possessed and smoked methamphetamine, that makes section 948.06(2)(f)1.
unavailable to him.

    Affirmed.

KUNTZ and ARTAU, JJ., concur.
GROSS, J., dissents with opinion.

GROSS, J., dissenting.

   To reach its conclusion, the majority has ignored the plain language of a
statute and violated basic rules of statutory construction. As a result, the
legislative intent—to conserve tax dollars by requiring non-incarcerative
sentencing options—has been frustrated.

   The proper result in this case is to reverse, holding that the trial court erred
in sentencing appellant to prison, rather than modifying or continuing his
probation as required by section 948.06(2)(f), Florida Statutes (2019).

   Originally, Steven Kaiser was charged with one count of giving false
information to a pawnbroker and one count of dealing in stolen property. In
2017, he entered a no contest plea to both charges for the negotiated sentence
of three years in the Department of Corrections followed by two years of
probation on each count, to be served concurrently. The trial court adjudicated
Kaiser guilty of both charges, and sentenced him in accordance with the


1  Kaiser accepts that he was required to satisfy all of the four elements of section
948.06(2)(f)1. He does so based on Owens v. State, 303 So. 3d 993 (Fla. 1st DCA 2020).
Owens held that section 948.06(2)(f)1. required a probationer to satisfy all four elements
of the subsection instead of “any” of the four elements as the language of the statute
indicated. We are neither adopting that construction nor expressing an opinion as to
it. We also note that the legislature has since rewritten the statute to reflect that all
four elements must be satisfied. See Ch. 2021-210, Laws of Fla. (effective June 29,
2021).

                                            2
negotiated plea. Two of the conditions of probation were that he “live without
violating any law” and “not use intoxicants to excess or possess any drugs or
narcotics unless prescribed by a physician.”

    After serving his prison time, Kaiser began the probationary portion of his
sentence. In December 2019, his probation officer filed a violation of probation
report (the “Report”). In the Report, the probation officer alleged that Kaiser
violated two conditions of probation: “Condition (5) of the Order of Probation, by
failing to live and remain at liberty without violating any law” and “Condition (7)
of the Order of Probation, by using intoxicants to excess or possessing any drugs
or narcotics, unless prescribed by a physician.”

   As factual support for the charges, the probation officer stated that (1)
Kaiser’s December 2019 drug screen of his urine tested positive for
amphetamines and methamphetamines, and (2) Kaiser signed a statement
admitting to smoking “[a]mphetamines/[m]ethamphetamines on or about
12/03/2019.”

   In the recommendation portion of the Report, the probation officer
recommended that the trial court sentence Kaiser to one year of community
control. The officer described the violation as a “technical violation,” and stated
that she “would like to give the offender one more chance to be successful on
community supervision with the strictest form of community supervision.”

   In October 2020, Kaiser admitted to the violation of probation as part of an
open plea.

   After the trial court accepted Kaiser’s plea, his attorney argued that he
“qualifies for a mandatory modification of probation under 948.06(2).”

   The trial court found that the allegations of the Report supported a new law
violation, and commented that he and other judges do not like when their
discretion is taken away by mandatory sentencing statutes. The State urged the
court to sentence Kaiser to 12 years in prison; the judge imposed a sentence of
60 months in prison.

   Kaiser argues that the trial court erred in refusing to sentence him pursuant
to the mandatory provision contained in section 948.06(2)(f), Florida Statutes
(2019).

   Section 948.06(2)(f) states:

      (f) 1. Except as provided in subparagraph 3. or upon waiver by the
      probationer, the court shall modify or continue a probationary term
      upon finding a probationer in violation when any of the following
      applies:
                                        3
         a. The term of supervision is probation.

         b. The probationer does not qualify as a violent felony offender of
         special concern, as defined in paragraph (8)(b).

         c. The violation is a low-risk technical violation, as defined in
         paragraph (9)(b).

         d. The court has not previously found the probationer in violation
         of his or her probation pursuant to a filed violation of probation
         affidavit during the current term of supervision. A probationer who
         has successfully completed sanctions through the alternative
         sanctioning program is eligible for mandatory modification or
         continuation of his or her probation.

§ 948.06(2)(f), Fla. Stat. (2019). The statute became effective on October 1, 2019.
See Bradley v. State, 303 So. 3d 1018, 1018 (Fla. 1st DCA 2020).

   To define a “low-risk technical violation,” section 948.06(2)(f)1.c. adopts the
definition of “low-risk violation” in subsection 948.06(9)(b), Florida Statutes
(2019), which states in pertinent part:

         (b) As used in this subsection, the term “low-risk violation,” when
         committed by a probationer, means any of the following:

         1. A positive drug or alcohol test result.

      ***
§ 948.06(9)(b)1., Fla. Stat. (2019). 2

2
    The other listed “low-risk violations” are:

         2. Failure to report to the probation office.
         3. Failure to report a change in address or other required information.
         4. Failure to attend a required class, treatment or counseling session, or
         meeting.
         5. Failure to submit to a drug or alcohol test.
         6. A violation of curfew.
         7. Failure to meet a monthly quota on any required probation condition,
         including, but not limited to, making restitution payments, paying court
         costs, or completing community service hours.
         8. Leaving the county without permission.
         9. Failure to report a change in employment.
         10. Associating with a person engaged in criminal activity.
         11. Any other violation as determined by administrative order of the chief
         judge of the circuit.


                                                  4
    Case law has massaged the language of section 948.06(2)(f).

   First, the statute uses the phrase “when any of the following applies” before
the list of four conditions in subsections a. through d. Id. (emphasis added).
This suggests that the statute’s mandatory sentencing provisions would apply
when any one of the a. through d. subsections applied.

   However, applying the absurdity doctrine, the First District has held that a
probationer must meet all four requirements to qualify for sentencing under
section 948.06(2)(f), reasoning that “it seems clear that the Legislature intended
section 948.06(2)(f) 1[.] [to] apply only to persons who meet all four conditions.”
Owens v. State, 303 So. 3d 993, 998 (Fla. 1st DCA 2020). The Fifth District
came to the same conclusion in Kirk v. State, 303 So. 3d 604, 606 (Fla. 5th DCA
2020). The courts found that if “any” did not mean “all” in section 948.06(2)(f),
then the conditions listed in subsection b. through d. would be superfluous,
since the condition in subsection a. is that the probationer is on probation, and
“anyone found to have violated probation must, of course, be on probation.”
Owens, 303 So. 3d at 997; Kirk, 303 So. 3d at 606. 3

   Additionally, the First District has held “that the plain language of
948.06(2)(f)1.c. is clear and unambiguous and applies only to probationers with
a single violation of probation.” Schmidt v. State, 310 So. 3d 135, 137 (Fla. 1st
DCA 2020) (emphasis added). The court in Schmidt found that, because the
legislature used the language, “[t]he violation is a low-risk technical violation, as
defined in paragraph (9)(b)” in section 948.06(2)(f)1.c., the legislature
unambiguously intended the statute to apply only when there is a single low-
risk violation. Id. at 136–37.

   Kaiser does not challenge either of these interpretations of the statute; he
accepts that he must meet all four requirements of section 948.06(2)(f)1., and
that there can be only one low-risk violation. On the other hand, the State does
not dispute that Kaiser met three of the four requirements.

   The central issue on appeal is whether Kaiser met the requirement of
subsection 948.06(2)(f)1.c.: “The violation is a low-risk technical violation, as
defined in paragraph (9)(b).” § 948.06(2)(f)1.c., Fla. Stat. (2019).

   The statute defines a low-risk technical violation as “[a] positive drug . . . test
result.” § 948.06(9)(b)1., Fla. Stat. (2019). Here, the violation that triggered the
violation of probation proceeding was a positive drug test. Almost every positive
drug test arises from the possession of an illegal drug. To split a positive drug

§ 948.06(9)(b), Fla. Stat. (2019).

3In 2021, the legislature corrected this anomaly in the wording of the statute. See Ch.
21-210, § 1. Laws of Fla.; Fla. HB 661, § 1 (2021).
                                          5
test into two violations—the failed drug test and illegal possession of a controlled
substance—would always preclude a positive drug test from qualifying for the
mandatory sentencing provision of section 948.06(2)(f)1.

   This result is contrary to the plain language of the statute and the legislative
intent to show leniency to certain probationers for a first violation of probation.
We must defer to the legislative intent as expressed in the statute’s plain
language. Kaiser came within the plain language of the statute because his
violation was a “positive drug test.” Every positive drug test result necessarily
involves the possession of the ingested drug. Therefore, the trial court was
required to “modify or continue [the] probationary term” as section 948.06(2)(f)1.
provides.

   Appellant’s interpretation of the statute is further supported by the canons of
statutory construction. Under the harmonious-reading canon, “there can be no
justification for needlessly rendering provisions in conflict if they can be
interpreted harmoniously.” Antonin Scalia & Bryan A. Garner, Reading Law:
The Interpretation of Legal Texts 180 (2012). “The purpose for this canon is to
make the provisions of the statutory text be interpreted in a ‘compatible’ not
‘contradictory’ manner.” Morgan v. State, 295 So. 3d 833, 836 (Fla. 4th DCA
2020).

    The majority has not interpreted the statute as a harmonious whole, as it has
allowed a positive drug test that qualifies as a “low-risk violation” under section
948.06(9)(b)1. to disqualify a probationer from the mandatory sentencing
provision because it is also proof of a “felony, misdemeanor, or criminal traffic
offense” under section 948.06(9)(d)2. This reading of the statute forces a narrow
construction upon section 948.06(9)(b)1., thereby frustrating the legislature’s
intent. Such a reading “would not give meaning to the whole of the statutory
amendment and would be absurd.” Owens, 303 So. 3d at 997.

    Finally, even if reading section 948.06(9)(b)1. together with section
948.06(9)(d)2. creates an ambiguity in the statute, the rule of lenity provides that
“any ambiguity or situations in which statutory language is susceptible to
differing constructions must be resolved in favor of the person charged with an
offense.” State v. Byars, 823 So. 2d 740, 742 (Fla. 2002). Thus, even if the
majority’s application of the statute were reasonable, the rule of lenity requires
that we construe the statute in the light most favorable to the accused, so that
“[a] positive drug or alcohol test result” is read to include the possession of the
drug or alcohol detected in the test.

                               *         *         *

   Not final until disposition of timely filed motion for rehearing.



                                         6